       Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 1 of 21 PageID #:6

                                                                                     	  

	  
	  
	                             	  




                                                                    	   A	  
                                                               EXHIBIT	  
                   Case: 1:19-cv-04547 Document12-Person
                                                 #: 1-1 Filed: 07/03/19 Page 2 of 21 PageID #:6
                                                            Jury
Civil Action Cover Sheet - Case Initiation                                              (05/27/16) CCL 0520

                IN THE CIRCUIT COURT OF COOK COUN1Y, ILLINOIS
                       COUN1Y D EPARTMENT, LAW DIVISION

C ity of Chicago



                                           V.
                                                                                                                            4662325


Jussi e Smollett                                                                               No .
                                                                                                       2019L003898

    CML ACTION COVER SHEET - CASE INITIATION
A Civ il Action Cove r Sheer - Case Initiat ion shall b e filed with th e                  FILED
co mp laint in all civil act ions. lh e information contained her ein                      4/11/2019 5:19 PM
is for admin istrative pur poses only and cannot be introdu ced into                       DOROTHY BROWN
evidenc e. Please c heck the box in front of the approp riate case                         CIRCUIT CLERK
type which best characte rizes your action. Only one (I) case rypc                         COOK COUNTY, IL
may be checked w ith thi s cove r sheer.
Jur y Demand     Iii Yes D No
PERSONAL INJURY/WRONGFUL DEATH
CASE TYPES:                                                                                                  (FILE STAMP)

   D 027 Motor Vehicle                                                      COMMERCIAL LITIGATION
   D 040 Med ical Malpractice
                                                                            CASE TYPES:
   D 047 Asbestos
                                                                               0 002 Breach of Contract
   D 048 Dra m Sh op
                                                                               0 070 Pro fessional Malpracti ce
   D 049 Produce Liability
                                                                                        (oth er th an legal or med ical)
   D 051 Co nstruction Injuri es
                                                                               0 0 7 1 Fraud (ot h er than legal o r medical)
         (includin g Structu ral Work Act, Road
                                                                               0 072 Consum er Fraud
         Co nstruction Injuri es Act and neg ligence)
                                                                               0 073 Breac h of Warranty
   □ 052 Rail road/FHA
                                                                               Iii 07 4 Stacutory Action
   D 053 Pediatri c Lead Exposure
                                                                                        (Please spec ify be low.**)
   D 061 Orher Perso nal Injury/Wrongfu l Dearh
                                                                               D 075 Oche r Commerc ial Litigati on
   D 063 lnccnrional Tore
                                                                                        (Please specify below.**)
   D 064 Misc ellaneous Statutory Actio n
                                                                               D 076 Retaliator y Di scharge
         (Please Spec ify Below **)
   D 065 Premi ses Liability
                                                                            OTHER ACTIONS
   D 078 Fen-ph c n/Re dux Litigation
   D 199 Silico n e Im pla nt                                               CASE TYPE S:
                                                                               0 062 Prop erty D amage
TAX & MISCELLANEOUS REMEDIES                                                   D 066 Legal Ma lp ract ice
CASE TYPES:                                                                    0 077 Libel/ Sla nd er
   D 007 Co nfession s of Jud gm ent                                           D 079 Pet ition for Qua lified Orders
   D 008 Repl evin                                                             0 084 Pet ition to Issue Subpoena
    □   009 Ta,x                                                               0 I 00 Peti tion for Di scove ry
    D   OI 5 Con demnation                                                  M   Municipa l Code of Chicago,§ 1-21-010, et seq. & § 1-20-010, et seq.
    D   0 17 Oerinu e
    D   029 Unemp loym ent Compensat ion
    D   031 Fore ign Transcript                                             Pr imary Email : edward.siskel@cityofchicago.org
    D   036 Administra ti ve Review Act ion
    D   085 Petition co Register Foreign Judgm ent                          Seco ndary Email: la ur a.coffey@cityo     fc hicago .org
    D   099 f\11Oche r Extrao rdinary Remed ies
Hy: Edward     N. Siske!                                                    Tertia ry Email: _________________                                     _
         (Anorney)                                    (Pro Se)

Pro Se Only: D I have read and agn :e to th e term s of rhe Clerk'sOffice Elr,ctro11icNotice Policyand choose ro opt in to ckcrronic notice
form the Clerk's Office for thi s case at chis email address : _ ______           ______             ____       _________                   _

           DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
      Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 3 of 21 PageID #:6

                                                                                                FILED
                                                                                                4/11/2019 5:19 PM
                                                                                                DOROTHY BROWN
                 IN THE CIRCUI T COURT OF COOK COUNTY, ILLINOIS                                 CIRCUIT CLERK
                                                                                                COOK COUN TY, IL
                       COUNTY DEPARTM ENT, LAW DIVIS ION

CJTY OF CHICAGO, a municipal corporation, )
                                          )                          2019L003898
               Plaintiff,                 )                      No. -------
                v.                                      )
                                                        )
JUSSIE SMOLLE TT, an individual                         )
                                                        )
                        Defendant.                      )

                                            COMPLAINT

        Plaintiff the City of Chicago ("City") , by its Corporation Counsel, Edward N. Siske !,

brings this Complaint under the City's False Statements Ordinance ("FSO"), § 1-2 1-0 I 0, et seq.

of the Municipal Code of Chicago ("MCC"), and the City ' s Cost Reco very Ordinance ("CRO") ,

MCC § 1-20-0 I 0, et seq. against Defendant Jussie Smollett ( "Defendant"), seekin g relief aga inst

Defendant for false statements he made to the City, and see king recovery of the costs of

necessa ry service s provided by the City due to Defendant 's violations of the MC C, and in

support alleges as follows:

                                     NATURE OF THE CASE

        1.      Thi s action 1s brought by the Cit y to recover civil penalti es, statu tory treble

dama ges, and attorney's fees and cost s arising from Def endant 's false statements to the City. On

Janu ary 29, 2019 , Defendant submitted a false poli ce report claimin g that he was the victim of a

racist and homophobic beating by unknown attackers.          In reality , Defendant kn ew his attackers

and orchestrated the purported attack himself. Later , when polic e confr onted him with evidence

about his attackers, he still refused to disclo se his in volve m ent in plannin g the attac k.        In

inves tigati ng Defendant 's false statem ents and fa lse police rep ort, th e City incurred sign ificant

costs in order to prov ide services reaso nably related to Defendant' s co ndu ct.
       Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 4 of 21 PageID #:6




                                                PARTIES

         I.       The City is a municipal corporation or ganiz ed and existing und er the laws of the

Stat e of Illinoi s.

         2.       Defendant is an actor on the televi sion show "Em pire ," which is primaril y filmed

in Chicago. While working on "Empire," and at all tim es relevant to this Complaint, Defe ndant

resided in th e Streeterville neighborhood in Chica go, Illinoi s.

                                   JURISDICTION AND VENUE

         3.       Thi s Court has subject matt er juri sdiction over this action pursuant to the Tllinois

Constitution art. VI, § 9.

         4.       Thi s Court has jurisdiction over Defe ndant pur suant to 735 ILCS 5/2-209 because

Defendant violated the MCC by making false state ments in Chicago, Illinoi s, and the City

incurr ed significant costs in order to provide services rea sonabl y relate d to Defendant 's false

statement s.

         5.       Venue m Cook County 1s prope r becau se this cause of action arose            in   Cook

Co unty , Illinoi s.

                                     FAC TUAL ALLEGATIONS

         A.       Defendant orchestrates and plans a fake attack.

         6.       In the fall of 2017, Defe ndant became friends with an individual nam ed Abimbola

Osundairo ("A bel"), who is 25 years old an d ha s worked with Defendant on Empir e. Durin g the

course of their friend ship, Defe ndant and Abel soc ialized and exercised together, and Defendant

occas ionally asked for Abel's assistance in obtaining recrea tion al drugs.




                                                    2
      Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 5 of 21 PageID #:6




        7.     On the morning of January 25, 2019, Defendant texted Abel askin g when Abel

would be leaving on his upcomin g trip to Nigeria with his 27-yea r-old brother , Olabinjo

Osundairo ("Ola").

        8.     Abel responded to Defendant via text message that he and Ola were schedul ed to

depart the evening of January 29, 2019.

       9.      After Abel confirmed the date and time of his trip , Defendant texted Abel , "M ight

need your help on the low. You around to meet up and talk face to face?"

        l 0.   Th at same day , January 25 , 2019 , GPS record s and video evidence indi cate that

Defendant drove Abel from Empire's Cinespace Studio to Abel's apartment.          During the ride ,

Defendant stated that he was unhappy with the way his employ ers handled a racist and

homophobic letter he had allegedly received three days earlier, and, as a result, he wanted to

stage an attack where Abel would appear to batter him.

        11.    Video evidence shows that Defendant and Abel reached Abel 's apai1ment at

approxim ately 5:00 P.M. on January 25 th . When they arrived, Ola, who was then living with

Abel, came out of the apartment and sat with Defend ant and Abel in Defen dant 's veh icl e. Once

inside, Defendant asked Ola if he could trust him and Ola assented.

        12.    After Ola attested to his tru stworthine ss, Def end ant and Abe l and Ola (the

"Os undairo Brothers") discussed their plan to stage a fake racist and hom ophobic atta ck on

Defendant. Defendant direct ed the Osundairo Brother s to stage the fake attack on the evening of

Janu ary 28, 20 19, near his apartment buildin g in Streeterville.    Defendant and the Osu ndairo

Brother s agree d that the Osundairo Brothers would ca tch Defendant's atten tion, and the fake

attack wou ld beg in when the Osundairo Brothers ca lled Defendant an "Em pire F----- Empire N--

  "



                                                 3
       Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 6 of 21 PageID #:6




            13.    On January 27, 2019, video, GPS, and text message evidence indicates that

Defendant again met with the Osundairo Brothers to finalize the details of the staged attack. On

that day , Defendant drove the Osundairo Broth ers to the location where he wanted the staged

attack to take place, which was the corner of New Street and North Water Street in Chicago,

Illinois.

            14.    While at that location, Defendant directed the Osundairo Brothers ' attention to a

surveillance camera , which Defendant believed would capture the incident.

            15.    Defendant and the Osundairo Brothers coordinated the details of the fake attack.

They agreed that Abel would attack Defendant, but wou ld not hurt him too badly and wou ld give

Defendant a chance to appear to fight back.

            16.   They also discussed     having the Osundairo     Brothers   place a rope around

Defendant's neck and pour liquid on him .

            17.   Defendant told the Osundairo Brothers that he wanted the attack to take place the

following night at I0:00 P.M. , and instructed them not to bring their cell phone s with them.

            18.   · Defendant provided Abel with a $ 100 bill to purchase the clothing and materials

needed for the staged attack.

            19.   During the same conversation in which Defendant and the Osundairo Brothers

planned the fake attack , Defendant also gave Abel a three thousand five hundr ed dollar ($3,500)

per sona l check made payable to Abel.       The memo line of the check contained the word s, "5

week nutrition / workout program (don't go). "

            20.   Vid eo evid ence confirms that on January 28, 2019 , the Osundairo Brothers

purcha sed a rope at a hardware store and clothing items at a beauty supply store.




                                                   4
      Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 7 of 21 PageID #:6




        21.      Abel deposited    the check Defendant    gave him into Abel's     bank account on

January 28, 2019.     The following day , Abel transferred half of that amount ($1,750) to Ola's

bank account.

        B.       Defendant and the Osundairo Brothers execute the staged attack.

        22.      After the "ru n-through " of the staged attack, Defe ndant traveled to New York,

and was scheduled to return on January 28, 2019.

        23.      On the evening of January 28, 2019, Defendant's    flight into Chicago was delayed,

and he called Abel telling him he needed to delay the staged attack , and Abel agreed.

        24.      Defendant's   plane lan.ded at Chicago O'Hare International Airport ("O'Hare")    at

12:30 A.M., on January 29, 2019.

        25.      Cell phone records indicate that at 12:49 A.M., Defendant and Abel spoke by

telephone.    During this call, Defendant told Abel the attack should take plac e at 2:00 A.M. at the

agreed-upon location.      Minutes later, Ola ordered an Uber to pick the Osundairo Brother s up at

their home.

        26.      The Osundairo Brothers took an Uber to the 1400 block of North Well s, where

they flagged down a taxi that took them to within three blocks of the agreed-upon location of the

staged attack.    The taxi's in-car video captures th e Osundairo Brothers flagg in g the car and

riding in the back seat.

        27.      From approximately     1 :22 A.M. until approximately   2:03 A.M., video evidence

show s the Osundairo       Brothers on foot in an area bordered by Lake Shore Drive, Col umbus

Drive, lllin o is Street, and the Chicago River.

        28.      Video evidence also show s Defendant returning to his Streeterville apartment at

approximately    1:30 A.M.



                                                   5
      Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 8 of 21 PageID #:6




        29.         At I :45 A.M., Defendant left his building to walk to a nearby Subway restaurant

at Illinois Street and McClurg Court.

        30.         At 2:00 A.M., surveillance video evidence shows the Osundairo Brothers waiting

near New Street and North Water Street.

        31.         During an interview Defendant gave on ABC ' s Good Morning Amer ica, which

aired on February         14, 2019, he positively identified    the people shown in a still of this

surveillance video (the "Sti ll Photo") as his attackers.

        32.         The two men in this Still Photo are the Osundairo Brothers.

        33.         Shortly after 2:00 A.M ., the Osundairo Brothers staged their attack on Defendant.

        34.         After the staged attack, the Osundairo Brothers ran from the location, flagged a

taxi, and were dropped off near their home at approx imate ly 2:25 A.M.

        C.          Defendant makes a false police report to the Citv.

        35.         At 2:27 A.M ., after Defendant told his manager, Frank Gatson , that he had been

attacked , Gatson ca lled the Chicago Police Department ("CPD") to report the incident as a bona

fide attack on Defendant.

        36.         At 2:42 A.M., CPD officers        arrived at Defendant's      apartment   and found

Defendant with a rope draped around his neck.

        3 7.        Defendant proceeded to make a false police report.

        38.         Defendant told CPD officers that he was the victim of a racist and homophobic

phy sical attack.

        39.         Def endant made this report to the CPD officers despite knowin g that th e

purport ed attack was not for racist or homophobic motiv es, that his purported attackers were , in




                                                     6
      Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 9 of 21 PageID #:6




fact, his acquaintances, and that he had asked his purported attackers , the Osundairo Brothers , to

stage the attack.

          40.   Defendant told the CPD officers that , during the attack , his purported attackers

had placed a rope around his neck , poured a liquid chemical on him, and told him this is "M AGA

Country."

          41.   Defendant did not tell the CPD officers that his attack was staged at his dire ction

and with the cooperation of the Osundairo Brothers.

          42.   Defendant told the CPD officers that the incident happened near a camera that

should have captured the attack.       That is the same camera Defendant         pointed out to the

Osundairo Brothers on January 27, 2019.

          43.   At no point did Defendant inform police that he knew his attackers or recognized

their appearance or voices.

          44.   Instead , Defendant misled the CPD officers when he described his attackers.

          45.   Defendant told the CPD officers that his primary attack er (now known to be Abel)

was wearing a ski mask that covered his entire face , with the exception of th e area around hi s

eyes, by which Defendant could tell the attacker was white- skinned.          Defendant made this

stat ement despite knowing that the Osundairo Broth ers are not white-skinned.

          46.   By providing this false description , Defendant purposely misled the CPD officer s

to believe that his attackers were white, when, in fact , Defendant knew that his attackers were th e

Osundairo Brother s.

   4 7.         Defendant and the Osundario Brother s continued to be in contact after the staged

attack, includin g on January 29 , 2019 at 7:45 P.M. and on January 30, 2019 at 10:46 A.M.




                                                 7
     Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 10 of 21 PageID #:6



    D.            CPD investigates Defendant's false report at significant expense to the City.

    48.           For the next two weeks, the CPD expended significant resources investigating

Defendant's false report of a high-profile hate crime and physical assault. Over two do zen CPD

officers and detectives participated in the investigation , ultimately spending week s investigating

Defendant's false statements.      During the course of CPD's investigation into Defendant's false

statements , CPD has incurred         1,836 overtime hours, which resulted        in the City paying

$130, I 06.15 in overtime pay as result of Defendant's false statements.

    49.           Eventually, after an extensive investigation using interviews , surv eillance video s,

Office of Emergency Management pod videos, in-car taxi camera videos, rideshare records , bank

records , and a store receipt, CPD identified the Osundairo Brother s as th e perpetrators of the

alleged attack.

    50.           On February 13, 2019 , the Osundairo Brothers returned from Nigeria. They were

immediately and separately detained upon their arrival at O'Hare.        CPD investigators thereafter

obtained testimony and corroborating         evidence from the Osundairo        Brothers that show ed

Defendant had orchestrated and staged the attack with the cooperation of the Osundairo Brothers ,

and that Defendant's police report was false.

   51.            On February 14, 2019, CPD officers interview ed Defendant again about the Still

Photo that he had said on Good Morning America showed his attacker s. Defendant again stated

that he wa s certain that the Still Photo depicted the men who had attacked him .

   52 .           CPD officers then told Defendant that the me n in th e Still Photo had been

identified as the Osundairo Brothers.




                                                    8
     Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 11 of 21 PageID #:6




    53.           Defendant made flll1her false statements by claiming that his only relation ship

with the Osundairo Broth ers was as trainers and social acquaintance s, claiming that they could

not have been his attackers.

   54.            During the February 14, 2019 interview, Defendant again failed to inform the

CPD officer s that he knew that the Osundairo Brothers were his attackers and that he had

orchestrated the attack with the Osundairo Brothers' assistance.

                                       COUNT 1: Violation of the FSO

   55.            The City incorporates all preceding allegations as if they were set forth herein.

   56.            Subsection 1-21-0J0(a) of the FSO provides that:

          [a]ny person who knowingly makes a false statement of material fact to the city in
          violation of any statute, ordinance or regulation, or who knowingly makes a fal se
          statement of material fact to the city in connection with any application, report,
          affidavit, oath, or attestation, including a statement of material fact made in
          connection with a bid , proposal, contract or economic disclosure statement or
          affidavit, is liabl e to the city for a civil penalty of not less than $500.00 and not
          more than $1,000.00, plus up to three times the amount of damages which the city
          sustains because of the person's violation of this section. A person who violates
          this sec tion shall also be liable for the city 's litigation and collection costs and
          attorneys' fees.

MCC § 1-21-0l0(a) .

   57.            Subsection 1-21-0l0(d) of the FSO provides that:

          [fJor the purposes of Chapter 1-21 of this Code, a person knowingly mak es a false
          statement of material fact when that person (i) makes a statement of material fact
          with actual knowledge that the statement was false, or (ii) makes a statement of
          material fact with knowledge of facts or information that would cause a
          reaso nable person to be aware that the statement was false when it was made , or
          (iii) signs, certifies, attests, submits or otherwise provide s assurance s, or causes
          any other perso n to sign, ce11ify, attest, submit or otherwise provide assurances,
          that a stat ement of material fact is true or accurate in deliberate ignorance or
          reckless disrega rd of the tru th or falsity of the statement. For purpo ses of thi s
          sect ion , a person who fails to make a reasonable investigation to determine the
          accuracy , truthfulne ss or completeness of any mat erial fact acts in delibera te
          ignoran ce or reckl ess disregard of the truth or falsity of the material fact.



                                                    9
     Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 12 of 21 PageID #:6




MCC § I-2 1-0!0(d).

    58.          Defendant    knowin gly made num erou s false statement s of material          fact m

violation of th e FSO.

    59.          Defe ndant knowin gly mad e numerous fa lse stat ements of mat eria l fact to CP D

officer s, including when be made a police report alleging that be was the victim of a racist and

homophobic attack, when be knew that he had staged the attack wi th the assistance of the

Osundairo Brothers.

    60.          In addition, when pr esented with ev idenc e that his statement s were false,

Defendant again refu sed to inform CPD officer s that he knew the Osundairo Broth ers were his

attacke rs, and that he had orchestrated his staged attack with them.

    61.          Bec ause of Defe ndant ' s fal se statements, the City expended significant resourc es

and manpower, including , but not limit ed to, $130,106.15 in CPD overtime pay that the City paid

solely due to Defendant' s false statements.

    62.          Defendant is liabl e to the City for a $1,000 civil penalty for eac h false sta tement

he made to the City, in addition to thr ee times the amount of the dama ges that the City sus tained ,

as well as litigation and collection costs, and attorneys' fees.

          WHER EFORE, the City respect fully reque sts that the Court:

          A.     Find Defendant liable for violating the FSO;

          B.     Fine Defendant a civil penalty of $ 1,000 for eac h false stateme nt he made to the

                 City;

          C.     Enter jud gment aga inst Defendant and in favor of the City for the civil penaltie s

                 assessed, and trebled damages in an amoun t to be prove n at trial (which includes,




                                                   10
     Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 13 of 21 PageID #:6




                but is not limited to, overtime compensation paid by the City) incurr ed by the City

                beca use of Defendant 's false statements;

          D.    Order Defe ndant to pay the City ' s reasonable attorne ys' fees and costs; and

          E.    Award such further relief as this Court de ems ju st and equitable.

                                 COUNT 2: Violation of the CRO

    63.         The City incorporat es all preceding allegation s as if they were set forth herein.

    64.         The CRO provides that "[a]ny person who cau ses the city or its agents to incur

costs in order to provide se rvices rea sonably related to such person's violation of any federal ,

state or local law , or such person's failure to correct conditions which violate any federal, state or

local law when such per son was und er a legal duty to do so, shall be liable to the cit y for tho se

costs." MCC § 1-20-020.

    65.        Under the CRO, '"costs' includes all costs of the city incurred in relation to the

prov1s1on of service s by the city or its agents, regardl ess of whether the city would have

otherwi se incmTed those costs, including but not limited to wages and ben efi ts of personnel

involv ed in providing such serv ices, reasonable costs of equipment used in the provi sion of such

services, cos ts of material s expended in providing such service s, costs of storing haz ardous or

any other material s recov ered during the course of providing such services , or any other costs

allocable to the provision of services." MCC § 1-20-010 .

   66.         In addition , " [i]n any action brought under [the CRO], the City of Chica go shall

also be en titled to recover a penalty in an amount equal to the city 's litigation and co llect ion

cos ts and attorney ' s fees. " MCC § 1-20-060.




                                                  I1
     Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 14 of 21 PageID #:6




    67.          The City is entitled to recovery of the costs of necessary services provided by the

City in order to provide services in investigating and responding to Defendant's violations of the

MCC , together with its litigation and collection costs and attorney's fees.

          WHEREFORE, the City respectfully requests that the Court: .

          A.     Find that the City incurred necessary costs investigating and responding to

                Defendant's statements made in violation of the MCC;

          B.    Order Defendant to pay the City's response costs in an amount to be proven at

                 trial;

          C.    Order Defendant to pay the City a penalty in amount equal to the City's litigation

                and collection costs and attorney's fees; and

          D.    Award such further relief as this Court deems just and equitable.



Dated: April 11, 2019.                        Respectfully submitted,

                                              EDWARD N. SISKEL
                                              Corporation Counsel , City of Chicago

                                              Isl Edward N. Siske!
                                              City of Chicago Department of Law
                                               121 N011h LaSalle Street , Suite 600
                                              Chicago , IL 60602
                                              312-744-6076
                                              Edward. Siskel@cityofchi cago. org




                                                 12
   Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 15 of 21 PageID #:6

                                                                                  	  

	                          	  




                                                                 	   B	  
                                                            EXHIBIT	  
Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 16 of 21 PageID #:6
Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 17 of 21 PageID #:6
Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 18 of 21 PageID #:6
   Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 19 of 21 PageID #:6

                                                                                  	  

	  




                                                                 	   C	  
                                                            EXHIBIT	  
Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 20 of 21 PageID #:6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


CITY OF CHICAGO, a municipal corporation,

                         Plaintiff,

                 v.                                   Case No. _____________

JUSSIE SMOLLETT, an individual,

                         Defendant.



                           AFFIDAVIT OF JUSSIE SMOLLETT

          I, Jussie Smollett, upon being duly sworn, depose and state as follows:

          1.     I am over 18 years of age and competent to testify to the matters set forth

herein.

          2.     I have personal knowledge of the facts set forth in this Affidavit and if

called as a witness would testify competently to such facts.

          3.     Since August of 1990, my permanent residence has been in Los Angeles,

California.

          4.     I am an actor employed under contract executed and based in Los

Angeles, California.

          5.     In connection with that contract, I obtained a temporary residence in

Chicago for purposes of filming in Chicago.

          6.     At all times when I had temporary residence in Chicago for filming, I

intended to return to my permanent residence in California.




                                               1
Case: 1:19-cv-04547 Document #: 1-1 Filed: 07/03/19 Page 21 of 21 PageID #:6
